Sweeny, J. (dissenting).
I am compelled to dissent on a matter of law. Specifically, I disagree with the majority’s determination that the Dead Man’s Statute (CPLR 4519) does not apply in all phases of a disciplinary proceeding. The history of our Court and the language of the statute dictate otherwise.
The majority correctly applies the statute in addressing the substance of the proceedings, yet inexplicably and, I submit, without foundation, simply rules it does not apply in determining an appropriate sanction. This is not only a misreading of Matter of Prounis (230 AD2d 55, 57 [1997]), but a deviation from the Court’s inherent duty to regulate the conduct and discipline of attorneys (see Matter of Wong, 275 AD2d 1 [2000]; Judiciary Law § 90 [2]).
Accordingly, as respondent’s self-serving and otherwise unsupported explanation should not be considered, a more severe sanction should have been imposed.
*51Saxe, J.P., Friedman, Gonzalez and Catterson, JJ., concur; Sweeny, J., dissents in a separate opinion.
Respondent suspended from the practice of law in the State of New York for a period of two years, effective September 24, 2007.